06/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0570


                                      DA 20-0570
                                   _________________

JAMES T. & ELIZABETH GRUBA and LEO G.
and JEANNE R. BARSANTI,

             Petitioners and Appellants,

             v.                                                    ORDER

MONTANA PUBLIC SERVICE COMMISSION,
and NORTHWESTERN ENERGY,

             Respondents and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Christopher D. Abbott, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 30 2021